Case: 13-11083   Date Filed: 11/05/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-11083
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:06-cr-00027-MP-GRJ-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DOMANEK ALLEN WILLIAMS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (November 5, 2013)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 13-11083     Date Filed: 11/05/2013   Page: 2 of 4


      Domanek Williams appeals the district court’s modification of his

supervised release terms and conditions. On appeal, he argues that: (1) the district

court did not say why it made the modification, which it was required to do; (2) the

district court is only permitted to make such a modification upon a finding of a

violation; (3) supervised release is intended to be rehabilitative, and this

modification is punitive because it prevents Williams from having contact with his

intimate partner; and (4) the district court did not allow him an opportunity to

address the new supervised release condition. After careful review, we affirm.

      We review a district court’s sentencing decisions for abuse of discretion.

United States v. Irey, 612 F.3d 1160, 1188 (11th Cir. 2010) (en banc).

      The district court is permitted, after considering the § 3553(a) factors, to

“modify, reduce, or enlarge the conditions of supervised release . . . pursuant to the

provisions of the Federal Rules of Criminal Procedure relating to the modification

of probation and the provisions applicable to the initial setting of the terms and

conditions of post-release supervision.” 18 U.S.C. § 3583(e)(2). Under the Rules,

the district court must hold a hearing before modifying the conditions of

supervised release. Fed.R.Crim.P. 32.1(c)(1). At the hearing, the defendant must

have “the right to counsel and an opportunity to make a statement and present any

information in mitigation.” Id. The Rules of Criminal Procedure provide a list of

circumstances in which this hearing is not required. See Fed.R.Crim.P. 32.1(c)(2).


                                          2
               Case: 13-11083    Date Filed: 11/05/2013   Page: 3 of 4


There is no requirement that the district court make findings of fact to support its

modification. Fed.R.Crim.P. 32.1. Indeed, the Tenth Circuit has explained that

“[t]here is no clause in subsection (e)(2) which requires the district court to make

additional findings before it can modify conditions of supervised release.” United

States v. Begay, 631 F.3d 1168, 1171-72 (10th Cir. 2011), cert. denied, 131 S.Ct.

3010 (2011).

      As an initial matter, we find no merit to Williams’s claim that the district

court did not provide him with an opportunity to address the new supervised

release condition.   As the record shows, after the district court relayed the

modification and asked Williams whether he understood it, it specifically asked

Williams if he wanted to say anything else. Williams responded, “No sir.” Thus,

the district court provided him with an opportunity to raise an argument, and he

failed to do so.

      Moreover, the district court did not abuse its discretion when it modified

Williams’s supervised release -- by imposing the condition that Williams have no

contact with a friend, Emily Smith -- without articulating its reasons. For starters,

the record supports the district court’s new condition. When the probation officer

alleged that Williams violated his supervised release, the district court held a

hearing, and Williams presented evidence and was represented by counsel. At the

hearing, evidence was submitted concerning the explosive relationship between


                                         3
              Case: 13-11083     Date Filed: 11/05/2013   Page: 4 of 4


Williams and Smith -- evidence that supports the conclusion that the district

court’s no-contact condition would protect Williams against future violent

encounters with Smith that could lead to violations of other terms of supervised

release. What’s more, in modifying Williams’s supervised release, there were no

statutory or rule-based requirements that the district court had to follow except to

consider the § 3553(a) factors, and there were no statutes or case law that required

the district court to make specific findings before modifying the supervised release.

As a result, we cannot find any abuse of discretion.

      AFFIRMED.




                                         4